SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 1, 2012 HANCOCK HOLDING COMPANY (Exact name of registrant as specified in its charter) Mississippi 0-13089 64-0693170 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) One Hancock Plaza, 2510 14th Street, Gulfport, Mississippi (Address of principal executive offices) (Zip code) (228) 868-4000 (Registrant's telephone number, including area code) INFORMATION TO BE INCLUDED IN THE REPORT Item 8.01. Other Events. Hancock Holding Company will make a presentation at the Keefe, Bruyette & Woods Bank Conference, on Thursday, March 1, 2012 beginning at 8:00 a.m. Eastern Standard Time. Interested parties may access a live listen-only webcast of the presentation through the Investor Relations section of Hancock’s website at www.hancockbank.com. A replay of the presentation will be available for 60 days following the conference. A copy of the visual presentation is furnished herewith as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Visual Presentation by Hancock Holding Company atKeefe, Bruyette & WoodsBank Conference, on Thursday, March 1, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 29, 2012 HANCOCK HOLDING COMPANY (Registrant) By: /s/ Michael M. Achary Michael M. Achary Chief Financial Officer
